Citation Nr: 1760150	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These matters were before the Board in April 2009, December 2011, and December 2013, when they were remanded for further development.  In July 2014, the Board, in pertinent part, denied the claims for service connection for bilateral foot disability and for a right ankle disability.  The Veteran appealed the July 2014 denial of these issues to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued a Memorandum Decision, which vacated the Board's decision with respect to these issues and remanded these matters for further development consistent with the Court's decision.  Consistent with the April 2016 Memorandum Decision, Board remanded these matters in September 2016 and in April 2017 for further development.  They now return for appellate review.  

Additional evidence in the form of VA treatment records were associated with the claims file within Virtual VA in October 2017, subsequent to the most recent September 2017 supplemental statement of the case, issued for the appeal herein.  The Veteran did not waive review of this evidence.  However, this evidence is not relevant to the Veteran's claims for service connection for bilateral foot disability or a right ankle disability.  Therefore, it is not necessary to remand the appeal to the Agency of Original Jurisdiction (AOJ) for consideration of this evidence.  See 38 C.F.R. § 20.1304 (c) (2017).

In pertinent part, the July 2014 Board decision noted that in March 2014 correspondence, the Veteran raised the issue of entitlement to service connection for a disorder of the face after being shot in the face in Germany in 1987.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate the Veteran has a chronic left or right foot disability.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a right ankle disability, currently diagnosed as right ankle osteoarthritis, which manifested in service, arose within one year of separation from service, or was the result of any injury, disease, or event during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives as well with the Court's April 2016 Memorandum Decision.  Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998). 

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Bilateral Foot Disability 

As set forth in his initial May 2006 claim, the Veteran asserts that he had pain, swelling, and stiffness of his feet with limited range of motion of his joints.  He further reported that he had degenerative joint disease of both feet and that his foot condition was a direct result of his in-service physical training.  Specifically, he asserted his bilateral foot disability was a result of performing physical training in combat boots.

Turning to the first element of service connection for bilateral foot disability, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has not been diagnosed with a left or right foot disability.  Pursuant to September 2016 Board remand, and consistent with the April 2016 Memorandum Decision, a December 2016 foot conditions, including flatfoot, disability benefits questionnaire was obtained.  The December 2016 examiner specifically did not endorse a foot diagnosis, but instead found no pathological diagnosis.  The December 2016 examiner further provided findings of no pain on use of the feet, no pain on manipulation of the feet, no indication of swelling on use, no characteristic callouses, no extreme tenderness of plantar surfaces on one or both feet, no decreased longitudinal arch height of one or both feet on weight-bearing, no objective evidence of marked deformity of one or both feet, no marked pronation of one or both feet, and the weight-bearing line did not fall over or medial to the great toe for one or both feet.  The December 2016 examiner further found the Veteran did not have a lower extremity deformity causing alteration of the weight-bearing line, he did not have inward bowing of the Achilles tendon of one or both feet, and he did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The December 2016 VA examiner further found the Veteran did not have Morton's neuroma or metatarsalgia.  The December 2016 examiner did not endorse diagnoses of hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  Finally, the December 2016 VA examiner found the Veteran did not have any foot injuries or other foot conditions not already described.  However, the April 2017 Board remand noted the December 2016 VA examiner did not specifically consider the Veteran's May 2006 statement regarding his bilateral foot pain and injury from his combat boots.

Thus, pursuant to the April 2017 Board remand, a May 2017 VA opinion was obtained from the same examiner as who provided the December 2016 foot conditions, including flatfoot, disability benefits questionnaire.  In May 2017, the examiner opined there was no change in the opinion from that given in December 2016, and included specifically considering the Veteran's lay statements of record, to include the May 2006 statement that his feet and ankles were injured in service.  In May 2017, the examiner noted that in his May 2006 claim for service connection, the Veteran reported that he sustained an injury to his feet in service, specifically, due to physical training in combat boots, and that he had degenerative joint disease of the feet, which, he argued, was the cause and effect of his injury.  In May 2017, the examiner noted there was no diagnosis of degenerative joint disease of the feet at the time of the December 1993 rating decision and the rationale has not changed from the Veteran's examination in December 2016 and the objective findings were also unchanged.  

The Board recognizes that during the December 2016 disability benefits questionnaire, the examiner did not conduct imaging to determine the existence of arthritis/degenerative joint disease of the feet.  However, in May 2017, the examiner explicitly considered the Veteran's report of degenerative joint disease of the feet, and related complaints, and did not endorse a diagnosis.  The Board finds the VA examiner's findings in December 2016 and May 2017, in combination, to be probative, as such are consistent with the medical evidence of record.  Specifically, a November 1992 VA examination report, although not proximate to the current claim received in May 2006, noted a history of frostbite of the feet without objective evidence other than fungus of the nails.  

In this regard, a veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Furthermore, a veteran may refer to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104 (b), the "factual basis" of a service connection claim is the veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Furthermore, the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, Boggs, as well as Ephraim, relied upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding claimants from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  Here, most recently, an April 2015 rating decision denied a claim to reopen a claim of entitlement to service connection for residuals of frostbite of the feet.  Additionally, a February 1987 rating decision denied service connection for cough/colds, rash, diarrhea, headache, and weight gain/loss, due to undiagnosed illness, and claims for service connection for the disabilities of rash, diarrhea, headaches, and weight gain/loss, were also denied in the April 2015 rating decision.  The Veteran did not file a notice of disagreement as to these determinations, and new and material evidence was not received during the appeal periods, thus the February 1987 and April 2015 rating decisions are final as to these determinations.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  Furthermore, the Veteran has defined his bilateral foot disability at issue in this appeal as an injury to the bilateral foot due to physical activity while wearing combat boots.  Thus, claims related to frostbite of the feet or undiagnosed illness are not before the Board.

In addition, consistent with the examiner's findings in December 2016 and May 2017, VA treatment records do not reflect a diagnosis related to bilateral foot disability or complaints thereof, conversely, VA treatment reflect the feet were found to be normal throughout the pendency of the claim.  Specifically, VA treatment records dated in July 2012, August 2013, October 2014, January 2016 and March 2017, reflected a complete foot examination was completed during each encounter and visual examination results were normal, pedal pulse results were normal and present, sensation results were normal and intact, and the Veteran reported he never had a foot ulcer.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to a foot diagnosis, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of him senses - that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within Veteran's realm of personal knowledge whether he experienced pain, swelling, and stiffness of his feet with associated with limited range of motion in the joints.  As noted in the April 2016 Memorandum decision, however, the Veteran has not been shown to possess the medical knowledge and expertise to provide a probative opinion on a complex medical matter such a foot disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, the December 2016 and May 2017 examiner had medical training and knowledge and did not endorse a foot diagnosis, even with consideration of the entire evidence of record, including the Veteran's subjective complaints which were explicitly addressed in the May 2017 opinion. 

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has bilateral foot disability.  As such, service connection for bilateral foot disability is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability with respect to bilateral foot disability, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for bilateral foot disability.

B.  Right Ankle Disability

The Veteran seeks entitlement to service connection for a right ankle disability.  As set forth in his initial May 2006 claim, the Veteran asserts that his right ankle disability was a result of performing physical training in combat boots.  In the December 2016 ankle conditions disability benefit questionnaire, the Veteran asserted he had bilateral ankle pain daily and believed it came from running in the military.  He reported that in 1984 he tore some ligaments in his left ankle while playing football; however, a specific incident regarding his right ankle was not identified.

Turning to the first element of service connection for a right ankle disability, the existence of a present disability is established through the Veteran's medical treatment records and December 2016 ankle conditions disability benefit questionnaire produced during the course of his appeal.  In this regard, an October 2014 VA treatment record notified the Veteran, in part, that he had minimal ankle joint spurring, bilaterally, and a December 2016 examiner endorsed a diagnosis of osteoarthritis of both ankles.  Thus, the Board finds that a current disability of right ankle osteoarthritis has been demonstrated and the first element of service connection has been met.  The question remaining for consideration is whether the Veteran's right ankle osteoarthritis is etiologically related to service.

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury, or disease with regard to a right ankle disability.  The Veteran's service treatment records are silent for diagnoses or complaints related to the right ankle.  Specifically, in a May 1991 Report of Medical History, the Veteran denied the existence of a bone, joint, or other deformity, and also denied the existence of arthritis, rheumatism, or bursitis.  A June 1992 examination, conducted prior to separation from service, reflected that, upon clinical examination, the Veteran's feet and lower extremities were within normal limits as to his right ankle, but did reflect the existence of a right knee issue.  In a June 1992 Report of Medical History, conducted prior to separation from service, the Veteran denied the existence of a bone, joint, or other deformity, but did note the existence of arthritis, rheumatism, or bursitis; however, such was described in subsequent note as painful joints of the bilateral knee, rather than an indication of a right ankle issue.  As such, the preponderance of the evidence is against a finding of an in-service event, injury or disease of the right ankle.

Nevertheless, Board finds, even assuming arguendo the presence of an in-service event, injury or disease, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a right ankle disability and an in-service disease or injury, has not been met.  There is no competent, credible clinical evidence of record that a right ankle disability is causally related to active service.

In this regard, the December 2016 examiner opined the Veteran's right ankle osteoarthritis was less likely than not incurred in or caused by service.  In support of such, the December 2016 examiner cited a May 1991 Report of Medical History and June 1992 Report of Medical History, neither of which noted any ankle problems.  The December 2016 examiner further found that none of the Veteran's service treatment records supported the Veteran having had any visits for ankle complaints.  The December 2016 examiner also noted the Veteran had polyarticular osteoarthritis as his records also showed osteoarthritis in both knees, and thus found his osteoarthritis was likely due to aging.  The December 2016 examiner also noted the Veteran's records supported a diagnosis of obesity and that the Veteran's weight contributed to his osteoarthritis and cited an excerpt of an article in support of such.  Specifically, the article found, in part, that being overweight was a clear risk factor for developing osteoarthritis.  In a May 2017 addendum opinion, the same examiner as in December 2016 found there was no change in opinion from that given in December 2016, that noted that such included consideration of the Veteran's lay statements of record, to include the May 2006 statement that his feet and ankles were injured in service due to physical training in combat boots.  Thus, based on the December 2016 opinion with a May 2017 addendum, the evidence is against a nexus on a direct incurrence basis.  

Additionally, the Board has considered whether there is competent credible evidence of continuity of symptomatology since service, or that right ankle osteoarthritis manifest to a compensable degree within one year of separation, but finds in each case that there is not.  As described above, the Veteran's June 1992 examination, conducted prior to separation from service, reflected that, upon clinical examination, his feet and lower extremities were within normal limits as to his right ankle, although a right knee issue was noted.  Moreover, the Veteran's service treatment records reflect a variety of other complaints, including a sprain of the right knee in September 1989, dehydration in February 1991, a complaint of a cold or flu in September 1991, and numbness in both arms in March 1992.  Additionally, an October 1991 service treatment record stated, in part, the Veteran reported he injured his right hamstring playing organized football and diagnosed a pulled right hamstring; however, a right ankle injury was not noted.  Thus, the Board finds that if the Veteran experienced in-service right ankle pain it would have been reasonable for him to have sought treatment for it.  In addition, a November 1992 VA general examination report found, with respect to the Veteran's musculoskeletal system, a well healed incision of the left leg but did not note any findings related to the Veteran's right ankle.  Furthermore, as noted above, the October 2014 VA treatment record notified the Veteran, in part, that he had minimal ankle joint spurring, bilaterally, which is consistent with the December 2016 examiner's findings that right ankle osteoarthritis was diagnosed in 2014.  As noted above, the the December 2016 opinion with May 2017 addendum provided a negative nexus opinion, even with consideration of the Veteran's report of onset of pain during active service.  There is no medical evidence of record that objectively demonstrates that the Veteran had complaints related to his right ankle until many years after his separation from active service.  This long gap between his discharge from service and the earliest clinical evidence of right ankle osteoarthritis is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In essence, there is no persuasive medical evidence of record that provides a nexus between the Veteran's right ankle osteoarthritis and his active service, including on a presumptive basis.  The Veteran has not provided any competent medical evidence to demonstrate his right ankle osteoarthritis was caused by, or was a result of, his active military service.  Indeed, the December 2016 opinion with May 2017 addendum opinion, when considered in combination, were predicated on a full overview of the entire relevant record and were presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  The December 2016 opinion with May 2017 addendum opinion, when considered in combination, provided reasons for the conclusions provided and thus are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In reviewing the Veteran's claim for service connection for a right ankle disability, the Board has reviewed the written statements of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno, 6 Vet. App. at 469.  The Veteran is certainly competent to describe pain, swelling, and stiffness of his right ankle, with associated limited range of motion in the joints, as noted in the April 2016 Memorandum decision.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his right ankle osteoarthritis can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's right ankle osteoarthritis to his active service.  The clinical records do not indicate that the Veteran's service was the cause of his right ankle osteoarthritis, except as such documented the Veteran's own assertions.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  Accordingly, entitlement to service connection for a right ankle disability is denied.


ORDER

Entitlement to service connection for bilateral foot disability is denied.

Entitlement to service connection for a right ankle disability, currently diagnosed as right ankle osteoarthritis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


